Title: To James Madison from Edmund Randolph, 5 May 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Richmond May 5. 1782.

Your flattering urgency for my return, contained in your favor of the 23. Ulto. was answered by anticipation in my letter of last week. I still adhere to the same inclination to revisit you.
By the next post, I will remit a draught for the 20£. In the meantime should you wish an earlier payment, apply to Mr. Hollingsworth for the profits of two hogsheads of tobo, sent by Mr. Coan, the Jew in this town, to his care for my order.
Mr. Jefferson has been forced into the legislative service of the country: and some other counties impressed by the embarrassment of the times, have elected the most able men, altho’ they did not offer themselves.
I have stumbled upon a treasure of Virginian antiquity. The office of the clerk of the General court has furnished me with the proceedings of the treasurer and company; prior to the dissolution of the charter. Perhaps this clue will lead to something pointed. Many records, subsequent to that period, but before the revolution in 1688, do also exist. The rumor increases concerning the revival of paper money: but the particular qualities to be attributed to it are still within the breast of its patrons.
There was a desideratum in your letter, respecting Mr. Dana. I wish to learn, what antidote was prepared by your report on the letters, committed on the morning of my departure, to the fury of that gentleman.
We hear nothing, worthy of your attention. The next week (Monday being the first day of the session) will certainly generate news.
yrs. mo. sincerely.
